Citation Nr: 1101550	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-11 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating greater than 50 percent for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from April 2001 to December 2005, 
including service in Iraq in support of Operation Iraqi Freedom 
from June to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran has contended that his service-connected major 
depressive disorder is more disabling than currently evaluated.  
Through his service representative, the Veteran submitted 
additional VA outpatient treatment records from VA Medical 
Centers in Boise, Idaho, and in Fayetteville, Arkansas.  These 
records were submitted directly to the Board in August and 
October 2010 without a waiver of RO jurisdiction in the first 
instance.  Having reviewed these newly submitted VA outpatient 
treatment records, the Board finds that the Veteran has submitted 
additional relevant medical evidence which must be reviewed in 
the first instance by the RO in the absence of a waiver of RO 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, remand 
is required.

Because the Veteran has submitted additional relevant VA 
outpatient treatment records, there may be additional outstanding 
records which have not yet been obtained by the RO.  The Court 
has held that VA is on constructive notice of all documents 
generated by VA, even if the documents have not been made part of 
the record in a claim for benefits.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA 
treatment records also should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask them to identify all 
VA and non-VA clinicians who have treated him 
for major depressive disorder since February 
2007.  Obtain all VA treatment records which 
have not been obtained already.  Once signed 
releases are received from the Veteran, 
obtain all private treatment records which 
have not been obtained already.  A copy of 
any records obtained, to include a negative 
reply, should be included in the claims file.

2.  Thereafter, readjudicate the claim for a 
disability rating greater than 50 percent for 
major depressive disorder.  If the benefits 
sought on appeal remain denied, the Veteran 
and his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

